                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

KENNETH RAY WEAVER                                                                      PLAINTIFF

v.                                     Civil No. 4:19-cv-04162

CAPTAIN JAMES WISE, Hempstead County Detention
Center (“HCDC”); SERGEANT HICKEY, HCDC; OFFICER
ROSS, HCDC; and SERGEANT HARRIS, HCDC                                             DEFENDANTS

                                              ORDER

       Currently before the Court is Plaintiff’s failure to obey two Court orders. Plaintiff Kenneth

Ray Weaver filed this 42 U.S.C. § 1983 action pro se on December 30, 2019. (ECF No. 1). That

same day, the Court entered an order directing Plaintiff to either: (1) have the appropriate detention

center official complete the certificate portion of his in forma pauperis (“IFP”) application and

return it to this Court for review and filing, or (2) pay the $350 filing fee and $50 administrative

fee ($400 total) on or before January 15, 2020. (ECF No. 3). In addition, the order informed

Plaintiff that failure to timely and properly comply with the order would subject this case to

dismissal. (ECF No. 3). To date, Plaintiff has not complied with the Court’s order to submit a

completed IFP application or pay the filing fee, and the order has not been returned to the Court

as undeliverable.

       On January 22, 2020, the Court ordered Plaintiff to show cause by February 3, 2020, as to

why he failed to comply with a court order directing him to submit a completed IFP application or

pay the filing fee. (ECF No. 5). The order informed Plaintiff that failure to show cause by the

Court’s imposed deadline would result in the case being dismissed without prejudice. (ECF No.

5). To date, Plaintiff has not responded, and the order has not been returned as undeliverable.

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused
from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). Local Rule 5.5(c)(2) states in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently.
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating the

district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b),

a district court has the power to dismiss an action based on “the plaintiff's failure to comply with

any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

        Plaintiff has failed to obey two orders of the Court. Therefore, pursuant to Federal Rule

of Civil Procedure 41(b) and Local Rule 5.5(c)(2), the Court finds that this case should be

dismissed.   Accordingly, Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED, this 12th day of February, 2020.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 2
